DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on October 27, 2020.  As directed by the amendment: claim(s) 1 have been amended, no claim(s) have been cancelled, and no claim(s) have been added. Thus, claims 1-17 are currently pending in the application.
Response to Arguments
Applicant's arguments filed October 27, 2020 have been fully considered but they are not persuasive. The applicant asserts that the prior art rejections do not teach or suggest the features as now amended into the amended claims. The examiner disagrees. The applicant argues that the prior art Bonutti doesn’t teach the newly added limitations “functions for measuring biosignals are recognized and a manner of measuring the biosignals.” The examiner respectfully disagrees. Specifically, Bonutti discloses all of the amended limitations; see the new 103 rejection with updated claim mapping that address the new limitations below. Bonutti explicitly states that the purpose of the device identification sensor is so that the system knows which device is being utilized and the parameters/firmware do not have to be redownloaded it can just be easily accessed. These parameters/firmware are adjacent/synonymous for functions/manner in which the biosignals are measured. 
Furthermore, the applicant argues that the prior art Bonutti fails to disclose the limitation “functions for measuring biosignals are recognize and activated, and a manner or measuring the biosignals…, where the biosignals are at least one of electrocardiogram (ECG), photoplethysmogram (PPG), and oxygen saturation level (SpO2) biosignals. The examiner doesn’t disagree that Bonuttis doesn’t disclose these biosignals as the primary prior art Gil already discloses the apparatus capturing these biosignals. The prior art Bonutti is utilized to teach the capability of combining a sensor to a different “host” or counterpart object. While the examiner knows Bonutti does not explicitly utilize the specified type of signals as outlined in the claim, it teaches and is shown that sensors in an apparatus (which the primary art Gil discloses) can be combined with different counterpart objects as necessary utilizing an electrical contact/connection.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The examiner is not convinced and has applied the same prior art to reject the newly amended claims and address the arguments necessitated by such amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-2, 4, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gil (US 2016/0270668 A1) in view of Bonutti (US 2004/0215111 A1) and Lee (US 2016/0317067 A1).
Regarding claim 1, Gil discloses a biosignal measurement apparatus (e.g. abstract; Fig 2:203), comprising: an ECG sensor that includes a first electrode formed on a rear side of the biosignal measurement apparatus, and a second electrode formed apart from the first electrode (e.g. [0009] lines 3-8; Fig 3:210; [0027 lines 4-6); at least one PPG sensor that includes a light emitter configured to generate light to be irradiated to a body part(e.g. [0030]-[0031]), and a light receiver configured to receive light irradiated by the light emitter and reflected by the body part (e.g. [0030]-[0031]); a controller connected to the ECG sensor, and the PPG sensor (e.g. [0036] lines 13-16); wherein the controller is configured to measure at least one of electrocardiogram (ECG), photoplethysmogram (PPG), and oxygen saturation level (SpO2) biosignals of a user using at least one of the ECG sensor and the PPG sensor (e.g. [0035]-[0037]). Gil is silent regarding an apparatus electrical contact; and a controller connected to the apparatus electrical contact, wherein the biosignal measurement apparatus is configured to be combined with a counterpart object selected from a plurality of different types of counterpart objects, wherein the apparatus electrical contact is electrically connectable to an electrical contact formed in the counterpart object and wherein the controller is configured to recognize a type of the combined counterpart object based on an electric connection between the apparatus electric contact of the controller and the electrical contact formed in the counterpart object, to activate functions for measuring 
However, Bonutti discloses a patient monitoring apparatus and method which utilizes an apparatus electrical contact (e.g. [0061] Fig 10 node 212); and a controller connected to the apparatus electrical contact (e.g. [0061] 104), wherein the biosignal measurement apparatus is configured to be combined with a counterpart object selected from a plurality of different types of counterpart objects (e.g. [0061]-[0064]; [0064] explicitly state that the system is able to identify a given orthosis device out a of plurality of possible orthosis devices), wherein the apparatus electrical contact is electrically connectable to an electrical contact formed in the counterpart object and wherein the controller is configured to recognize a type of the combined counterpart object based on an electric connection between the apparatus electric contact of the controller and the electrical contact formed in the counterpart object (e.g. [0061]-[0064] explicitly state that the system is able to identify a given orthosis device out a plurality of possible orthosis devices and the system utilizes the different voltage ranges to identify which device is connected to the system), to activate functions for measuring biosignals that are measurable according to the type of the combined counterpart object, and to specify a manner of measuring the biosignals (e.g. [0032] lines 11-16; [0064] the system knows which device is connected so it doesn’t have to download the parameter, commands or firmware as it already knows the manner in which to measure) from which 
Additionally, Lee discloses a multi-position, multi-parameter user-wearable sensor system wherein the system can specify body parts from which the measured biosignals are positioned (e.g. Fig 4:413; [0054]).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the device of Gil to incorporate the teachings of Bonutti and Lee an apparatus electrical contact; and a controller connected to the apparatus electrical contact, wherein the biosignal measurement apparatus is configured to be combined with a counterpart object selected from a plurality of different types of counterpart objects, wherein the apparatus electrical contact is electrically connectable to an electrical contact formed in the counterpart object and wherein the controller is configured to recognize a type of the combined counterpart object based on an electric connection between the apparatus electric contact of the controller and the electrical contact formed in the counterpart object, to activate functions for measuring biosignals that are measurable according to the type of the combined counterpart object, and to specify a manner of measuring the biosignals and body parts from which the measured biosignals are generated according to the type of the combined counterpart object and correct values of the measured biosignals according to the specified manner of measuring the biosignal and the specified body parts for the purpose of correctly adjusting the data values in order to produce accurate patient monitoring data dependent on the sensor being utilized.
Regarding claim 2, modified Gil discloses a display formed on a front side of the controller and configured to display information to the user (e.g. [0024]; [0034]; [0038]), the display having a measurement area configured to measure biosignals of the user, wherein red (R) subpixels configured to form red light and infrared (IR) subpixels configured to form infrared light are included in a pixel structure formed in the measurement area of the display, wherein the red (R) subpixels and infrared (IR) subpixels form the light emitter of one of the at least one PPG sensor, and wherein the light receiver of the PPG sensor whose light emitter is formed with the red (R) subpixels and infrared (IR) subpixels is formed in the measurement area of the display (e.g. [0036]-[0037]).
Regarding claim 4, modified Gil discloses wherein the controller is configured to be operable as mounted on a watch-type counterpart object, and wherein, when the controller is mounted on the watch-type counterpart object, the controller is configured to activate a function for measuring an ECG signal by the ECG sensor and a function for measuring PPG and SPO2 signals by the PPF sensor (e.g. Bonutti: 0032] lines 11-16; [0064] the system knows which device is connected so it doesn’t have to download the parameter, commands or firmware as it already knows the manner in which to measure).
Regarding claim 6, modified Gil discloses wherein the controller is configured to estimate blood pressure of the user based on the measured ECG, PPG and SpO2 signals (e.g. Gil: [0009]; [0023]).
Claim 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Gil in view of Bonutti and Lee as applied to claim 1 above, and further in view of Moon (US 2011/0066051 A1)
Regarding claim 3, modified Gil is silent regarding at least one additional electrode for the ECG sensor spaced apart from the first and second electrode.
However, Moon discloses a body-worn vital sign monitor wherein the system includes multiple electrodes (e.g. [0085]).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the modified device of Gil to incorporate the teachings of Moon to have at least one additional electrode for the ECG sensor spaced apart from the first and second electrode for the purpose of utilizing more ECG electrodes to get a cleaner signal.
Regarding claim 5, modified Gils discloses when the controller is mounted on the watch-type counterpart object, the controller is configured to correct the ECG signal by assuming that the ECG signal is measured while the first electrode is in contact with a wrist of the user and the second electrode is in contact with a finger of the user (e.g. Moon: [0063] the system utilizes the various ECG electrodes to generate a signal and then to filter out the erroneous ECG signals in order to get a clean signal.).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSANDRA F HOUGH whose telephone number is (571)270-7902.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 5712724697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





Jessandra Hough							February 22, 2021
/J.F.H./Examiner, Art Unit 3792         

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792